Citation Nr: 1611550	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-45 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus and/or service-connected coronary artery disease.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected Type II diabetes mellitus and/or service-connected coronary artery disease.

3.  Entitlement to service connection for pancreatitis, to include as secondary to service-connected Type II diabetes mellitus and/or service-connected coronary artery disease.

4.  Entitlement to service connection for a bilateral shoulder disability.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to an initial rating in excess of 20 percent for Type II diabetes mellitus.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In an August 2014 decision, the Board remanded the appeal to afford the Veteran a Board hearing. 

The Veteran testified before the undersigned Veterans Law Judge in November 2014 and a copy of that transcript is of record.  

In a January 2015 decision, the Board remanded the appeal for further development.  

In a July 2015 rating decision, the RO granted service connection for tinnitus.  As such, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the November 2014 Board hearing transcript.  


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during, or as a result of active military service; and is not etiologically related to his Type II diabetes mellitus and/or service-connected coronary artery disease. 

2.  The Veteran's erectile dysfunction did not manifest during, or as a result of active military service; and is not etiologically related to his Type II diabetes mellitus and/or service-connected coronary artery disease.

3.  The Veteran's pancreatitis did not manifest during, or as a result of active military service; and is not etiologically related to his Type II diabetes mellitus and/or service-connected coronary artery disease.

4.  The Veteran's bilateral shoulder disability did not manifest during, or as a result of, active military service.

5.  A bilateral hearing loss disability was noted on the June 1966 pre-induction examination report.  

7.  The Veteran's pre-existing bilateral hearing loss disability did not increase in severity as a result of active military service. 

6.  For the entire appeal period, the Veteran's service-connected diabetes has been manifested by requiring insulin and a restricted diet.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for pancreatitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).

6.  For the entire appeal period, the criteria for an initial rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  
In regards to the Veteran's claims for service connection, these notice requirements were accomplished by way of letters sent in March 2007 and July 2007, prior to the initial rating decision.  The letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran's claim for a higher rating for diabetes arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, and post-service VA and private treatment records have been associated with the claims file.  The Board acknowledges that at the April 2015 VA examination the Veteran reported that he sought private treatment to address his erectile dysfunction the year prior.  The Board notes that such treatment records are not associated with the claims file.  However, the Veteran testified at the November 2014 Board hearing that he had already submitted all records that could be submitted.  Additionally, as part of the January 2015 remand, the Veteran was provided with another opportunity to identify any outstanding records by way of a March 2015 letter.  As such, the Board finds that an additional remand to obtain any outstanding treatment records is not necessary.  

In regards to the Veteran's claim of service connection for hypertension, erectile dysfunction, pancreatitis, and a bilateral shoulder disability the Veteran was afforded a VA examination in April 2015.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.    See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the April 2015 VA examiner failed to specifically state whether the Veteran's pancreatitis was aggravated by his service-connected diabetes and/or coronary artery disease.  However, a review of the VA examiner's rationales for why he could not establish a baseline concludes that the Veteran's pancreatitis was not aggravated and provides an adequate rationale.  Additionally, the Board notes that when addressing direct service connection the April 2015 VA examiner failed to specifically address herbicide exposure.  However, again, when reviewing the VA examiner's rationales, the Board finds that the VA examiner adequately addresses whether the Veteran's hypertension, erectile dysfunction, and pancreatitis are in anyway related to his active military service.  As such, the Board finds that an additional remand is not necessary.  

In regards to the Veteran's claim for service connection for bilateral hearing loss the Veteran was afforded a VA examination in June 2007 and April 2015.  The Board finds the April 2015 VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  Id.  

In regards to the Veteran's increased rating claim for diabetes, the Veteran was afforded VA examinations in June 2007, December 2012 and April 2015.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's diabetes in sufficient detail so that the Board's evaluation is an informed determination.  Id. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2014. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issues on appeal, clarified the date and location of treatment, and clarified whether there were any outstanding records.  As such, the Board finds that the Veterans Law Judge complied with the aforementioned hearing duties.

Additionally, the Board finds that the RO has substantially complied with the August 2014 and January 2015 remand directives which included scheduling the Veteran for a Board hearing, affording the Veteran the opportunity to identity outstanding treatment records, and affording the Veteran new VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection 

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary Service Connection

The Veteran contends that his hypertension, erectile dysfunction, and pancreatitis are secondary to either his service-connected diabetes or his service-connected coronary artery disease.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has current diagnoses of hypertension, erectile dysfunction, and pancreatitis as evidence by the April 2015 VA examination.  

Additionally, the Veteran was granted service connection for diabetes and coronary artery disease by rating decisions dated December 2007 and March 2011, respectively.  As such, the Veteran's claims turn on whether his hypertension, erectile dysfunction, and pancreatitis are secondary to his service-connected diabetes and/or coronary artery disease.  

In this regard, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of hypertension, erectile dysfunction, or pancreatitis.  The Veteran's May 1968 separation report of medical examination shows that the Veteran's blood pressure reading was 124/78 and his genitourinary and endocrine system were noted as normal.  The Veteran's May 1968 separation report of medical history shows that the Veteran denied high or low blood pressure, problems with stomach, liver, or intestinal trouble, and gall bladder trouble or gallstones.  


A February 1995 private treatment record shows that the Veteran was treated for acute pancreatitis.  A computerized tomography (CT) scan revealed a diffusely inflamed pancreas suggestive of acute pancreatitis.  

VA treatment records dated September 2006 to January 2016 show that the Veteran was noted as having hypertension, erectile dysfunction and pancreatitis.  

The Veteran was afforded a VA diabetes examination in May 2007.  The examiner noted that the Veteran was diagnosed with hypertension in 1995.  The examiner noted there were no other symptoms of diabetic complications.  The examiner noted that hypertension was not a complication of diabetes as the Veteran does not have nephropathy.  The also examiner noted that the condition was not worsened or increased by diabetes.  The examiner noted that the Veteran's erectile dysfunction was not a complication of diabetes as the Veteran stated he had this condition for at least ten years prior to his diabetes.  The examiner concluded that this condition was not worsened or increased by the Veteran's diabetes.  

The Veteran was afforded a VA diabetes examination in December 2012.  The examiner noted that he Veteran did not have erectile dysfunction, hypertension, or other complications that were at least as likely as not related to his diabetes.  The examiner also noted that the Veteran did not have hypertension, or another condition that was permanently aggravated by his diabetes.   

At the November 2014 Board hearing the Veteran testified that he was diagnosed with hypertension some time before the year 2000.  The Veteran also testified that he assumed his clogged arteries caused his erectile dysfunction.  The Veteran also testified that he was still being treated for pancreatitis with medication.  

The Veteran was afforded a VA diabetes examination in April 2015.  The examiner noted that the Veteran had no recognized complication of diabetes that were at least as likely as not due to, or aggravated by, his diabetes.  

The Veteran was afforded a VA hypertension examination in April 2015.  The Veteran reported that he developed hypertension "around the same time" as his pancreas attack in 1994-1996.  The examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that a review of the Veteran's service treatment records did not show any medical visits for hypertension.  The examiner also noted that the Veteran's May 1968 separation physical on May 1968 documents a normal blood pressure and the Veteran stated "no" to high or low blood pressure.  The examiner concluded that there was no nexus between his current diagnosis of hypertension and active military service.  

The examiner also concluded that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected diabetes.  The examiner explained that according to the Veteran, he was diagnosed with diabetes by a Dr. Snow "in 1994-1996" around the same years he developed diabetes.  The examiner noted that no records were provided to substantiate onset of either condition.  The examiner noted that the Veteran told his primary care doctor in 2006 that he had diabetes for "about 12 years" which is 1992.  The examiner explained that for diabetes to impact the development of hypertension, one would need to have stage three nephropathy, or kidney damage.  The examiner explained that this occurs over many years of diabetes.  The examiner explained that it is unlikely that this Veteran's hypertension was caused by diabetes since both conditions apparently developed around the same time, according to the Veteran.  The examiner concluded that the Veteran's hypertension was less likely than not proximately caused by or aggravated by his diabetes.  

The examiner also concluded that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected coronary artery disease.  The examiner explained that the Veteran reported that his hypertension developed around "1994-1996", which is prior to his coronary artery disease, diagnosed in 2003 when he had his stent placements.  The examiner explained that coronary artery disease is not recognized as a cause of hypertension.  The examiner concluded that it was less likely than not that the Veteran's hypertension was proximately caused by his coronary artery disease. 

The examiner also concluded that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by his diabetes.  The examiner explained that as of this time of the examination, the Veteran had not developed stage three diabetic nephropathy to significantly affect his hypertension.  The examiner explained that there was no evidence of a permanent increase in the severity of the Veteran's hypertension secondary to diabetes.  The examiner explained that it was more than likely that any increase in his blood pressure was the result of aging, history of tobacco use, sedentary lifestyle, and the Veteran's obesity.  The examiner concluded that there was no objective clinical evidence that the Veteran's hypertension has been aggravated beyond the natural history of the disease by his diabetes.  

The examiner also concluded that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by his coronary artery disease.  The examiner explained that there is no reputable medical literature documenting coronary artery disease as aggravating hypertension.  The examiner explained that rather, it is quite the opposite.  The examiner explained that hypertension is a major risk factor in the development of coronary artery disease.  The examiner explained that any aggravation of hypertension was more than likely due to the natural progression of hypertension and other risk factors such as weight gain, history of smoking, and sedentary lifestyle.

The Veteran was afforded a VA male productive examination in April 2015.  The Veteran reported that his erectile dysfunction started when he was in his mid-30s.  The Veteran reported that he did not feel comfortable talking to a doctor about this until he started seeing his current primary care doctor.  The Veteran reported that the year prior he went to a private specialty clinic that deals with this problem.  The examiner noted that the Veteran's May 1968 separation physical and medical history had not genitourinary problems noted.  The examiner concluded that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that a review of the Veteran's service treatment records not show any issues with erectile dysfunction while in service.  The examiner noted that no mention is made of this condition on the Veteran's separation physical.  The examiner concluded that there was no competent evidence of a nexus between his erectile dysfunction and any event while in service.  

The examiner also concluded that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service connected diabetes.  The examiner explained that according to the Veteran he developed erectile dysfunction in his "mid-30s", which would be approximately 1981.  The examiner explained that this predates his development of diabetes which he stated occurred anywhere from 1994 to 1996, 13 to 15 years later.  The examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was caused by diabetes. 

The examiner also concluded that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service connected coronary artery disease.  The examiner explained that according to the history of the timeline provided by the Veteran, his erectile dysfunction developed in the early 1980s.  The examiner explained that his coronary artery disease was not diagnosed until 2003, some 20 plus years later.  The examiner concluded that it was less likely than not that Veteran's current erectile dysfunction was caused by coronary artery disease.  

The examiner also concluded that the Veteran's erectile dysfunction was less likely than not aggravated beyond its natural progression by his diabetes.  The examiner explained that the true nature of the Veteran's erectile dysfunction was not evident from a review of his medical records.  The examiner explained that however, risk factors such as his history of smoking, causing vasoconstriction of blood vessels, could certainly contribute to the condition.  The examiner also explained that there was no evidence that the Veteran's diabetes aggravated his erectile dysfunction.  The examiner explained that it was more than likely the result of the natural progression of the disease.  

The examiner also concluded that the Veteran's erectile dysfunction was less likely than not aggravated beyond its natural progression by his coronary artery disease.  The examiner explained that there was no documentation establishing a permanent increase in the severity of the Veteran's erectile dysfunction.  The examiner concluded that rather, any increase in the severity of the Veteran's erectile dysfunction was more than likely the result of the natural progression of the erectile dysfunction over time and not his coronary artery disease.  

The Veteran was afforded a VA pancreas conditions examination in April 2015.  The Veteran reported that he developed attacks of abdominal pain and swelling when he was 35 years old.  The Veteran reported that he never saw a doctor or went to the emergency room for these symptoms.  The Veteran reported that in approximately 1994 he had another attack and was admitted for two weeks.  The Veteran reported that he had not had any attacks since.  The examiner noted that according to the gastrointestinal specialists following his condition the Veteran has evidence of chronic pancreatitis as shown by his serial CT scans.  The examiner noted that clinically the Veteran has remained asymptomatic since the 1995 acute attack.  The examiner noted that the Veteran's separation medical history shows that the Veteran did not report stomach, liver, intestinal trouble, gall bladder or gallstones, and there was no mention of abdominal pain.  

The examiner concluded that the Veteran's pancreatitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that upon review of the Veteran's service treatment records there was no evidence that he was seen or treated while in service for pancreatitis.  The examiner noted that that the Veteran himself states he developed symptoms of what could be pancreatitis, unconfirmed by any medical records in the early 1980s, but was seen in the local emergency room in 1995 for an acute attack.  The examiner explained that this is some 20 plus years after the Veteran left service.  The examiner concluded that there was no competent evidence of a nexus, since there was no establishment of this condition while in service. 

The examiner also concluded that the Veteran's pancreatitis was less likely than not proximately due to or the result of the Veteran's service connected diabetes.  The examiner explained that according to the Veteran, the pancreatitis and diabetes occurred around the same time, 1994 to 1996. The examiner noted that the discharge summary available from his pancreatitis hospitalization in 1995 does not document a blood sugar or a diabetes medication upon discharge.  The examiner noted that it does show very high triglycerides of 1,948.  The examiner also noted that the Veteran has a history of cigarette smoking.  The examiner concluded that it was less likely than not that the Veteran's pancreatitis was caused by his diabetes.  The examiner explained that rather pancreatitis can cause diabetes, as can other risk factors the Veteran has, such as high triglycerides and cigarette smoking.   

The examiner also concluded that the Veteran's pancreatitis was less likely than not proximately due to or the result of the Veteran's service connected coronary artery disease.  The examiner explained that there was no documented evidence in the medical literature establishing a connection between pancreatitis and coronary artery disease.  The examiner also explained that the Veteran had his acute attack of pancreatitis in 1995, eight years before had his diagnosis of coronary artery disease and stents.  The examiner concluded that it was less likely as not that the coronary artery disease caused the pancreatitis.  

The examiner also concluded that the Veteran's pancreatitis was less likely than not aggravated beyond its natural progression by his diabetes.  The examiner explained that there was no evidence provided that the Veteran had diabetes at the time of his acute pancreatitis.  The examiner noted that there is no information given in the provided hospital discharge summary stating the Veteran actually had been diagnosed with diabetes prior to the incident, nor was there any mention of any diabetic medication prescribed or continued upon discharge.  The examiner explained that there is no evidence suggesting that the diabetes pre-dated the pancreatitis.  The examiner explained that again, diabetes can result from damage to the pancreas from an acute attack, but no evidence suggests the diabetes caused worsening of the pancreatitis.  The examiner also explained that since the one acute pancreatitis in 1995, there are no labs or records confirming that the Veteran's pancreatic condition is actually deteriorating.  The examiner noted that the gastrointestinal specialists stated that the Veteran is stable and asymptomatic.  The examiner concluded that since there does not appear to be a permanent increase in severity of the pancreatitis, there was no permanent aggravation by the diabetes.  

The examiner also concluded that the Veteran's pancreatitis was less likely than not aggravated beyond its natural progression by his coronary artery disease.  The examiner noted that the Veteran had an acute attack of pancreatitis in 1995.  The examiner noted that the Veteran's coronary artery disease was diagnosed in 2003.  The examiner explained that there are no available records substantiating any worsening of his pancreatitis since 2003.  The examiner noted that since he was referred to the gastrointestinal clinic because of his abnormal CT scan in November 2008, he has been stable and asymptomatic.  The examiner concluded that since no documentation was found confirming a permanent increase in severity of his pancreatitis, there was no aggravation.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection.  

First, the Board has considered whether the Veteran is entitled to service connection on a presumptive basis due his conceded exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307, 3.309.  However, hypertension, erectile dysfunction, and pancreatitis are not disorders that may be presumed related to herbicide exposure.  Id.  

Additionally, the Board finds that the most competent and credible evidence fails to demonstrate any direct link between the Veteran's hypertension, erectile dysfunction, and pancreatitis and his active military service. The Board also finds that the most probative evidence of record is against a finding that the Veteran's hypertension, erectile dysfunction, and pancreatitis are is in anyway related to the Veteran's service-connected diabetes or service-connected coronary artery disease.

In this regard the Board finds the April 2015 VA opinions to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2015 VA opinions were provided by a VA attending physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  The VA examiner also discussed the other pertinent medical evidence and provided direct, causation, and aggravation opinions.  Furthermore, there is no contradictory medical opinion of record.  The Board thus finds that the April 2015 VA medical opinion is dispositive of the nexus questions in this case.

The Board acknowledges the Veteran's assertion that his hypertension, erectile dysfunction, and pancreatitis are in anyway related to his military service, service-connected diabetes, or service-connected coronary artery disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of hypertension, erectile dysfunction, and pancreatitis, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding whether his hypertension, erectile dysfunction, and pancreatitis are in any way related to his military service, service-connected diabetes, or service-connected coronary artery disease.  

In regards to presumptive service connection and continuity of symptoms, the Veteran's erectile dysfunction and pancreatitis are not an enumerated condition under 38 C.F.R. § 3.309(a).  The Board does find that finds that the Veteran's hypertension is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331   However, the Veteran does not contend, and the evidence of record does not show, that he has suffered from chronic symptoms since service or that his hypertension manifested to a compensable degree within a year of separation.

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Shoulders

The Veteran contends that he has a bilateral shoulder disability that is related to his military service.  Specifically, in an April 2007 statement the Veteran reported that injured his shoulders in basic training while doing hand to hand combat. 

Turning to the evidence of record, the Veteran has a current diagnosis of mild degenerative joint disease of the acromioclavicular joints as evidenced by the April 2015 VA shoulder examination.  

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a bilateral shoulder condition.  However, in a September 2008 buddy statement, [redacted] reported that he and the Veteran were ordered to get into a three point football stance and hit each other shoulder to shoulder.  [redacted] reported that when they were no longer able to continue they were ordered to switch shoulders.  [redacted] reported they were then ordered by the platoon sergeant to do it again in his presence.  [redacted] reported that the next day they were both sent to the dispensary and they both had their arms in their slings.  [redacted] reported that they were both excused from physical training due to their injuries.  [redacted] reported that their platoon sergeant ignored the doctors' orders and forced them to pick up pugil sticks and defend themselves against the other trainees.  [redacted] reported that to this day his right shoulder bothers him and he does not doubt the Veteran has the same problem.  

The Board thus finds that the Veteran's lay report of the in-service injury is credible as it has been corroborated by [redacted].  As such, the Veteran's claim turns on whether his currently diagnosed shoulder disability is related to the reported in-service incident.  

In this regard, the Veteran's May 1968 separation report of medical examination shows that the Veteran's upper extremitas were noted as normal.  The Veteran's May 1968 separation report of medical history shows that the Veteran denied swollen or painful joints, bone, joint or other deformity, or and painful or trick shoulder.  

Treatment records from the Veteran's employer show dated October 1968 April 1980 and September 2005 are absent of any complaints, treatment, or diagnosis of a bilateral shoulder condition.  

VA treatment records dated September 2006 to January 2016 show that the Veteran was noted as having bilateral shoulder pain.  

At the November 2014 Board hearing the Veteran reported the above mentioned incident and that he has had shoulder problems since service.  The Veteran also reported that after the incident he went to sick call and was placed on light duty.  

The Veteran was afforded a VA shoulder examination in April 2015.  An x-ray revealed mild bilateral degenerative joint disease of the acromioclavicular joints not overly unusual for age.  The Veteran reported the above noted incident.  The Veteran reported that in 1983 or 1984 he was raising his right arm and it felt like it had dislocated and his wife had to pull it back in.  The Veteran reported that he did not did not seek medical care for his shoulders until the 1990s, when he started having problems with it at work and pain developed.  The Veteran reported that a local doctor did x-rays and he went to rehab daily for two weeks where they used a TENS unit on his right shoulder which helped a lot.  The Veteran reported that currently he was not being followed by any medical personnel for his shoulders.  

The examiner concluded that the Veteran's bilateral shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that he reviewed the lay statement from the Veteran and a fellow soldier regarding orders to run into each other's unpadded shoulders multiple times during basic training.  The examiner noted that a review of the Veteran's service treatment records does not document any medical visits or treatment for any acute shoulder condition or showing of a chronic disabling shoulder problem while in service.  The examiner also noted that the Veteran's 1968 separation physical states the upper extremities exam was normal.  The examiner noted that in the medical history, the Veteran marked "no" to painful or trick shoulder.  

The examiner noted that the Veteran reported that he did not seek medical care for his shoulder condition until the 1990s, when he started having problems with it at work and pain developed.  The examiner noted that there are no available medical records documenting any diagnosis and treatment.  The examiner noted that the Veteran has been followed at the VA primary care clinic since 2006, yet there is no record of shoulder complaints until 2010 when the pain started getting worse over the last six months.  The examiner noted that the Veteran had decreased range of motion of both shoulders and mild degenerative joint disease in both shoulders, per radiologist "not overly unusual for age".  The examiner explained that there is no competent evidence that the unpadded shoulder maneuvers performed while in basic training caused the Veteran's current complaints.  The examiner concluded that it was more than likely a combination of his 31 years building diesel engines on an assembly line after service, and wear and tear with the aging process were the reason for his current bilateral shoulder condition.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection.  

In this regard, the Board finds the April 2015 VA opinion to be the most probative to the issue at hand.  Again, the April 2015 VA opinions were provided by a VA attending physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The VA examiner also discussed the other pertinent medical evidence and lay reports.  Furthermore, there is no contradictory medical opinion of record.  The Board thus finds that the April 2015 VA medical opinion is dispositive of the nexus question in this case.  See Nieves-Rodriguez, supra; Prejean, 13 Vet. App. 444, 448-9.

The Board acknowledges the Veteran's assertion that his bilateral shoulder disability is related to his military service.  Again, as to the specific issue in this case, determining the etiology of mild degenerative joint disease of the acromioclavicular joints, falls outside the realm of common knowledge of a lay person and requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative weight to the Veteran's assertions regarding whether his bilateral shoulder disability is related to the reported in-service incident.  

The Board also acknowledges [redacted] assertions that he has had right shoulder problems since service and he does not doubt the Veteran has the same problem.  However, [redacted] has also not demonstrated that he has the medical expertise to conclude that the Veteran's injuries are due to the in-service incident.  

In regards to presumptive service connection and continuity of symptoms, the Veteran's bilateral shoulder disability is properly afforded such consideration, as arthritis is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331  

The Board acknowledges the Veteran's assertions that his bilateral shoulders have bothered him since the in-service incident.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the Veteran's current assertions are inconsistent with the more contemporaneous evidence of record.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Again, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a bilateral shoulder condition.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Board also notes that the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). Here, the evidence that shows the Veteran specifically denied problems with his shoulder on separation from service.  Additionally, the available medical records are absent of any bilateral shoulder complaints until many years after service.  

The Board again acknowledges [redacted] statement that he has had shoulder problems since service and he does not doubt the Veteran has the same problem.  However, this statement does not show that [redacted] has firsthand knowledge of the Veteran's symptoms since service.  Consequently, the Board finds that there is no credible lay evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.

There is also no credible evidence of record that the Veteran's bilateral shoulder disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  The most probative evidence of record fails to show complaints of a bilateral shoulder condition until decades after the Veteran's discharge from service for the reasons stated above.
As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 54-56 (1990).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to his military service, to include exposure to loud noises such as mortar rounds and machine guns.  

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.
Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except for defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Turning to the evidence of record, the Veteran's June 1966 pre-induction report of medical examination shows that the Veteran was noted as having defective hearing.  The Veteran's puretone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
15(30) 
15(25)
10(20)
10(20)
20(25)
LEFT
15(30)
10(20)
10(20)
20(30)
60(65)

Based upon June 1966 examination, the Board finds that the condition of bilateral hearing loss was noted upon entry into service.  Specifically, the examination noted defective hearing.  Additionally, based on audiometric testing, some degree of bilateral hearing loss was shown on the Veteran's pre-induction examination, and as such the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's bilateral hearing acuity was not shown to be of sound condition at induction, and thus the presumption of soundness does not attach to the claimed bilateral hearing loss in this case.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his bilateral hearing loss, the burden is on him to demonstrate that this pre-service condition increased in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jenson, and Horn, all supra.  

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

In this regard, the Veteran's DD Form 214 shows that the Veteran's military occupational specialty (MOS) was "Petro Spec" and he served in the Republic of Vietnam.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records are otherwise absent of any complaints, treatment or diagnosis of left ear hearing loss.  The Veteran's May 1968 separation report of medical history shows that the Veteran denied ear, nose, or throat trouble, running ears, and hearing loss.  The Veteran's May 1968 separation report of medical examination shows that the Veteran's ears and drums were noted as normal and the Veteran's puretone thresholds were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 
0
15
X
10
LEFT
0
5
10
X
5

Treatment records from the Veteran's employer dated October 1968 to April 1980 and September 2005 are absent of any complaints, treatment, or diagnosis of bilateral hearing loss.  The records do show that the Veteran underwent audiograms in March 1978 and April 1978 but the results are not of record.  

In an April 2007 statement, the Veteran reported that after loud noises it took 45 minutes for his hearing to come back to normal.  

In a January 2009 statement the Veteran reported that in November 1968 three and a half months after he left the Army Cummins Engine Company gave him a physical examination with a hearing test.  The Veteran reported that he was told he was deaf and if he wanted a job there he would have to fake a hearing test.  The Veteran reported that every test after the first was near the same.  The Veteran reported that he cannot produce the hearing test from 1968 but since 1992 on he has produced evidence of hearing loss.  

At the November 2014 Board hearing the Veteran reported in-service noise exposure and testified that he noticed his hearing loss when he first returned home.  

The Veteran was afforded a VA hearing loss examination in April 2015.  The Veteran reported a history of military noise exposure serving in a helicopter outfit in vehicles.  The Veteran reported that he worked on trucks and jeeps.  The Veteran also reported occupational noise exposure working on diesel engines for 31 years.  The Veteran denied recreational noise exposure and a history of ear infections or ear surgery.  The examiner noted that the Veteran had preexisting hearing loss in both ears.  The examiner also concluded that the pre-existing hearing loss in both ears was not aggravated beyond its normal progression by his military service.  The examiner noted that thresholds at separation were within normal limits bilateral, with thresholds at 4000 Hz improved, especially for the left ear compared to the entrance examination reports.  The examiner concluded that there was no documentation to support preexisting hearing loss was aggravated beyond normal progression in the military and with levels of hearing loss within normal limits on separation examination; it was not likely that the current hearing loss is related to the military service.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection.  

The Board notes that the Veteran reported in-service hearing loss and that shortly after service he was told he was "deaf".  However, on separation the Veteran specifically denied hearing loss and his audiometric findings were within normal limits.  Additionally, post-service treatment records dated 1968 to 1980 do not show a notation of hearing loss within three months of service.  Furthermore, the adequate etiology opinion of record finds no relationship between the Veteran's current bilateral hearing loss and service.  In particular, the April 2015 opinion expressly finds that there was pre-service bilateral hearing loss and that it was not aggravated by service, but instead showed improvement at separation.  The absence of a worsening of the Veteran's preexisting bilateral hearing loss at separation, taken together with his military noise exposure and the finding of a hearing deficit at entrance, shows the Veteran's bilateral hearing loss did not increase in severity during service. The Veteran has therefore not met the burden of showing that there was an increase in bilateral hearing loss during service to establish the presumption of aggravation.  Therefore, service connection based on aggravation is not warranted.  


Increased Rating

The Veteran contends that his service-connected diabetes is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's diabetes is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 for Diabetes Mellitus.  Under diagnostic code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

"Successive" rating criteria in a diagnostic code is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 is successive in nature because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

Turning to the evidence of record, VA treatment records dated September 2006 to January 2016 show that in March 2008 the Veteran was noted as active with no exercise program.  A June 2008 treatment record shows that the Veteran and his wife began walking two miles a day.  A March 2009 VA medication list shows that the Veteran was prescribed insulin.  A May 2010 VA treatment record shows that the Veteran was advised to increase exercise.  In May 2011 the Veteran was advised to exercise and lose weight.  An August 2011 VA treatment record shows that the Veteran reported he was trying to exercise.  

In an April 2007 statement the Veteran reported that he takes Glucophage and is on a restricted diet for his diabetes.  

The Veteran was afforded a VA examination in May 2007.  The examiner noted that the Veteran is currently on oral medication.  There was no history of pancreatic trauma or pancreatic neoplasm.  The examiner noted that the Veteran was diagnosed with hypertension in 1995.  There were no episodes of hypoglycemic reactions or ketoacidosis.  The examiner noted that the Veteran was instructed to follow a special diet.  The examiner also noted that the Veteran was not restricted in ability to perform strenuous activities.  

The examiner noted that there were no symptoms of diabetic related peripheral vascular disease, cardiac symptoms or visual symptoms related to diabetes.   There were no neurovascular symptoms, peripheral neuropathy, or diabetic nephropathy related to diabetes.  There were also no diabetic skin symptoms or gastrointestinal symptoms related to diabetes.  The examiner noted there were no other symptoms of diabetic complications.  The examiner noted that the Veteran retired due to eligibility or duration of work.  The examiner noted that there was no visual impairment, kidney disease, or neurologic disease.  The examiner noted that there was no amputation.  The examiner noted that peripheral edema was not present and diabetes had none to a moderate effect on the Veteran's activities of daily living.  

The Veteran was afforded a VA diabetes examination in December 2012.  The examiner noted that the Veteran's treatment included management by restricted diet, prescribed oral hypoglycemic agent(s), and prescribed insulin more than one injection per day.  The examiner noted that the Veteran did not require regulation of activities.  The examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The examiner noted over the past 12 months the Veteran has no episodes of ketoacidosis requiring hospitalization or episodes of hypoglycemia requiring hospitalization.  The Veteran did not have progressive unintentional weight loss or progressive loss of strength due to diabetes.  The Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction or diabetic retinopathy.  The Veteran did not have erectile dysfunction, cardiac conditions, hypertension, peripheral vascular disease, stroke, skin conditions, eye conditions, or other complications that were at least as likely as not related to his diabetes.  The Veteran did not have cardiac condition, hypertension, renal disease, peripheral neuropathy, peripheral vascular disease, eye condition other diabetic retinopathy, or other condition that was permanently aggravated by his diabetes.  The examiner noted that diabetes would not affect a sedentary job but the Veteran would need to monitor his glucose/diet closer with a physical job.  

At the November 2014 Board hearing the Veteran testified that he takes fast acting insulin every day for his diabetes and is on a restricted diet.  The Veteran reported that as far as activity he is not told what he can or cannot do but his body does.  

The Veteran was afforded a VA diabetes examination in April 2015.  The examiner noted that the Veteran's diabetes was managed by restricted diet, prescribed oral hypoglycemic agent(s), and insulin required more than one injection per day.  The examiner noted that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The examiner noted that the Veteran visits his diabetic care provider less than 2 times per month for episodes of ketoacidosis.  The examiner noted that the Veteran visits his diabetic care provider less than 2 times per month for episodes of hypoglycemia.  The examiner noted that there were no episodes of ketoacidosis or hypoglycemic reactions that required hospitalization over the past 12 months.  The Veteran did not have any progressive unintentional weight loss or loss of strength attributable to diabetes.  The Veteran had no recognized complication of diabetes that were at least as likely as not due to or aggravated by his diabetes.  The examiner noted that the Veteran would need to monitor his sugars closely in a physically demanding job.  The Veteran reported that he is not very active in cold weather, but does get out and walk for exercise work in his garden in the warmer weather.  

Based on the above, the Board finds that the criteria for a rating in excess of 20 percent have not been met.

The Board finds that for the entire appeal period, the Veteran's service-connected diabetes has been manifested by requiring insulin and a restricted diet.  While the Veteran reported at the November 2014 hearing that his body tells him what he can and cannot do, he also testified that "they" had not restricted his activities.  Additionally, the medical evidence of record shows that the Veteran's activities have not been restricted; instead he has been repeatedly advised to increase his exercising and activity levels.  Again, as the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria and the medical evidence does not show that the Veteran's activities are regulated; the criteria for a 40 percent rating are not met.  As the criteria for a 40 percent rating are not met the requirements for an even higher rating are also not met.

In regards to any complications related to diabetes, the Board notes, as discussed above, the Veteran's hypertension, erectile dysfunction, and pancreatitis have been found not to be related to his diabetes.  Additionally, VA examiners concluded that the Veteran did not have any other complications of diabetes.  As such, consideration for separate ratings is not warranted in this case.  

The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 20 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his lumbar strain, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. Additionally, the Board finds that the Veteran has not described any exceptional or unusual features of his diabetes.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran does not contend, and the evidence does not suggest, that the Veteran is unemployable due solely to his service-connected diabetes.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.









(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for pancreatitis is denied.  

Entitlement to service connection for a bilateral shoulder disability is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to an initial rating in excess of 20 percent for diabetes is denied.  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


